Citation Nr: 0520411	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to January 
1964.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for residuals of a low back injury.

The veteran since has testified at a hearing at the RO in 
support of his claim.  He had the hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The transcript of the proceeding is of record.

Unfortunately, this claim must be further developed before 
the Board can decide this appeal.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As a preliminary matter, the Board notes that the veteran's 
service medical records (SMRs) are not available for 
consideration.  And attempts to locate these records by the 
National Personnel Records Center (NPRC) - a military 
records repository, have proven futile.  In these 
circumstances, VA's duty to assist the veteran in developing 
his claim is particularly great.  See Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991).  Given this, the RO has not 
sought alternative records to compensate for the missing SMRs 
- such as accident/police reports, unit histories, or 
morning reports from the U. S. Armed Services Center for 
Unit Records Research (USASCURR).  Nor has the RO sought the 
veteran's service personnel records from the NPRC.



In this regard, the Board notes that the veteran has 
testified under oath, and has submitted lay statements from 
fellow servicemen indicating the driver in a September 1963 
jeep accident in Schweinfurt, Germany, who was a member of 
the 10th Artillery, 3rd Infantry Division, HQ Battery, was 
killed.  The veteran also says he received treatment at that 
time for injuries he sustained to his low back in that 
accident.  He also testified that the Criminal Investigative 
Division (CID) of the military police investigated the 
accident and the driver's name was William Pecheney (sp).  
Despite this specific information concerning the incident 
in question, the RO has not made a "reasonable effort" to 
obtain other relevant records that could confirm or refute 
the veteran's allegations.  And if, per chance, the RO has 
made a reasonable effort to obtain the service personnel 
records, or accident, morning, or police reports, but these 
records were unavailable or do not exist, etc., then there is 
no express indication of this in the claims file or that 
further attempts to obtain these records would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

The Board also observes the veteran has not yet been afforded 
a VA examination to obtain a medical opinion concerning the 
cause of his current low back disorder, and in particular, 
whether it is the result of the alleged injury he sustained 
in the jeep accident in service.  As previously stated his 
SMRs are unavailable, but there are current clinical findings 
confirming he has complained of neck and back problems, and 
that he has been diagnosed with arthritic changes of the 
lumbosacral spine and a disc bulge at L5-S1.  In addition, he 
testified at his April 2005 hearing that his back was 
examined immediately after the alleged accident in service, 
in 1963, and that he had severe bruising on his back at that 
time.  He also testified that he did not seek further 
treatment for his back until 1966 or 1967, but that those 
records unfortunately are no longer available.  He further 
indicated that he had not sustained any injuries to his back 
since service.



Because of the absence of the veteran's service medical 
records, and looming questions about the cause of the current 
arthritis and disc bulge at L5-S1, a VA examination is needed 
to obtain a medical opinion indicating whether there is an 
etiological relationship between his current low back 
disability and the alleged jeep accident in service.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Obtain the veteran's service 
personnel records and any accident/police 
reports concerning the jeep accident in 
question, unit histories, and morning 
reports, etc.  Include with this request 
the information that he has provided thus 
far regarding the approximate date and 
location of the incident, description of 
it, the unit(s) involved, and the name 
and other identifying information 
concerning the decedent driver.  
If, for whatever reason, the veteran's 
military personnel records or any of the 
other requested documentation cannot be 
obtained, such as for example they have 
been lost or destroyed, expressly confirm 
this in the record.

2.  Upon completion of the above 
development, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the cause of 
his current low back disorder (diagnosed 
as arthritis of the lumbosacral spine and 
disc bulge at L5-S1).  The designated VA 
examiner should specifically indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this current low back disorder is related 
to the veteran's service in the military 
and, especially, to a low back injury he 
reportedly sustained during service in a 
jeep accident in Germany in 1963.  The 
examiner should also consider the 
veteran's occupational, recreational, and 
medical history prior to and since his 
active military service.  And to 
facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  Please explain the basis 
of the opinion.

*If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




